Name: Council Decision 2012/420/CFSP of 23Ã July 2012 amending Decision 2011/782/CFSP concerning restrictive measures against Syria
 Type: Decision
 Subject Matter: free movement of capital;  Asia and Oceania;  tariff policy;  international affairs;  international trade;  maritime and inland waterway transport;  air and space transport
 Date Published: 2012-07-24

 24.7.2012 EN Official Journal of the European Union L 196/59 COUNCIL DECISION 2012/420/CFSP of 23 July 2012 amending Decision 2011/782/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 1 December 2011, the Council adopted Decision 2011/782/CFSP (1). (2) In order to further strengthen the enforcement of the measures set out in Decision 2011/782/CFSP, Member States should inspect all vessels and aircraft bound for Syria in their seaports and airports, and in their territorial sea, with the consent, as necessary in accordance with international law, of the flag State, if the Member State concerned has information that provides reasonable grounds to believe that the cargo of such vessels and aircraft contains arms or equipment, goods or technology which might be used for internal repression and the supply, sale, transfer or export of which is prohibited or subject to authorisation under Decision 2011/782/CFSP. (3) Furthermore, a derogation from the freezing of funds and economic resources should be included in relation to a transfer of funds due in connection with the provision of financial support to Syrian nationals pursuing an education, professional training or engaged in academic research in the Union. (4) Decision 2011/782/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/782/CFSP is hereby amended as follows: (1) The following Article is inserted: "Article 17b 1. If Member States have information that provides reasonable grounds to believe that the cargo of vessels and aircraft bound for Syria contains items whose supply, sale, transfer or export is prohibited under Article 1 or subject to authorisation under Article 1a, they shall inspect, in accordance with their national legislation and consistent with international law, in particular the law of the sea and relevant international civil aviation agreements and maritime transport agreements, such vessels and aircraft in their seaports and airports, as well as in their territorial sea, in accordance with decisions and capabilities of their competent authorities and with the consent, as necessary in accordance with international law for the territorial sea, of the flag State. 2. Member States, in accordance with their national legislation and consistent with international law, shall, upon discovery, seize and dispose of items whose supply, sale, transfer or export is prohibited under Article 1 or 1a. 3. Member States shall cooperate, in accordance with their national legislation, with inspections and disposals undertaken pursuant to paragraphs 1 and 2. 4. Aircraft and vessels transporting cargo to Syria shall be subject to the requirement of additional pre-arrival or pre-departure information for all goods brought into or out of a Member State.". (2) In Article 19, the following paragraph is added: "10. Paragraphs 1 and 2 shall not apply to a transfer, by or through a financial entity listed in Annex I or II, of frozen funds or economic resources where the transfer is related to a payment by a person or entity not listed in Annex I or II in connection with the provision of financial support to Syrian nationals pursuing an education, professional training or engaged in academic research in the Union, provided that the relevant Member State has determined, on a case-by-case basis, that the payment is not directly or indirectly received by a person or entity referred to in paragraph 1.". Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 23 July 2012. For the Council The President C. ASHTON (1) OJ L 319, 2.12.2011, p. 56.